Citation Nr: 1423776	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  11-26 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflex disease (GERD), claimed as abdominal pain.

2.  Entitlement to service connection for a low back condition.

3.  Entitlement to service connection for cancer of the larynx, to include as a result of exposure to ionizing radiation.

4.  Entitlement to service connection for a cervical spine disorder, claimed as a neck condition. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joshua M. Stone, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction has been transferred to the St. Petersburg, Florida RO.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of the hearing has been associated with the Veteran's Virtual VA claims file.


FINDINGS OF FACT

1.  In an October 2012 written statement, the Veteran withdrew his appeal for the issue of service connection for GERD.

2.  In an October 2012 written statement, the Veteran withdrew his appeal for the issue of service connection for a low back condition.

3.  The Veteran was exposed to radiation during his military service.

4.  The Veteran's cancer of the larynx is not due to in-service radiation exposure or any other incident of his military service.

5.  The Veteran's cervical spine condition is not proximately due to or the result of his service.

6.  The Veteran is not service connected for any disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of service connection for GERD have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of service connection for a low back condition have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

3.  The criteria of entitlement to service connection for cancer of the larynx, claimed as due to ionizing radiation exposure, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

4.  The criteria for service connection for a cervical spine condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

5.  The criteria for a total disability rating based on individual unemployability are not met.  38 U.S.C.A. §§ 3.340, 4.16 (West 2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Withdrawal of the Claims for Service Connection for GERD and 
a Low Back Condition

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Here, the Veteran's representative by way of his signed, written statement, dated in October 2012, withdrew from appellate consideration the issues of the Veteran's entitlement to service connection for GERD and a low back condition.  This withdrawal was confirmed by the Veteran during the course of his testimony offered at the Board hearing in March 2014.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to those matters, and as the Board does not have jurisdiction to review the appeal relating thereto, it must be dismissed.

II.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Proper notice was provided in December 2009 and May 2010 and the issues were subsequently readjudicated, most recently in a October 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

With regard to the duty to assist, the claims file includes the Veteran's service treatment records, private medical records and opinions, Social Security Administration (SSA) records, and the Veteran's statements in support of the claim.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board has also reviewed the Veteran's paperless Virtual VA and Veterans Benefits Management Service claims files.

Additionally, in April 2010 the Veteran underwent a VA examination.  The Board finds that the examination and opinion are adequate.  The examiner considered the Veteran's history and the examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

For claims based on exposure to ionizing radiation, specific development requirements are set forth at 38 C.F.R. § 3.311.  On review, VA has satisfied these requirements.  The claims file contains service treatment records, a radiation dose estimate and various advisory opinions.

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

III.  Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Service Connection for Cancer of the Larynx

Service connection for certain chronic disorders, such as malignant tumors, may be established based on a legal "presumption" by showing that either disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Certain specified disabilities becoming manifest in a "radiation-exposed veteran" shall be service connected.  See 38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  The term "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  See 38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" means on-site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; certain presence on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee; certain service on Amchitka Island, Alaska during certain underground nuclear tests; or service which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the "Special Exposure Cohort."  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  On-site participation includes presence at a test site during an official operational period of an atmospheric nuclear test, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test.  38 C.F.R. § 3.309(d)(3).

The provisions of 38 C.F.R. § 3.311(b)(2)(vii) define "radiogenic disease" as a disease that may be induced by ionizing radiation.  In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. §§ 3.307, 3.309, and it is contended that the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  Dose data will be requested from the Department of Defense in claims based on participation in atmospheric nuclear testing and in claims based on participation in the American occupation of Hiroshima or Nagasaki, Japan.  38 C.F.R. § 3.311(a)(2)(i)(ii).

In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to a veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation.  38 C.F.R. § 3.311(a)(2)(iii).  Section 3.311(b) provides for referral of claims for service connection for a disability due to exposure to ionizing radiation to the Under Secretary for Benefits when a veteran was exposed to ionizing radiation as a result of participation in atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, or other activities as claimed, and he subsequently develops a radiogenic disease within a specified time.  Id.

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, certain diseases shown to a compensable degree within a year of separation from service are presumed to have been incurred in or aggravated by service; as to radiation-exposed veterans, there are certain diseases which may be presumptively service connected under 38 U.S.C.A. § 1112(c) if participation in an in-service radiation-risk activity is shown.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Second, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages found in 38 C.F.R. § 3.311 if the condition at issue is a "radiogenic disease," and other conditions specified by regulation are met, such as an evidentiary showing of exposure to ionizing radiation.  See 38 C.F.R. § 3.311(b)(2, (4).  Third, direct service connection may be established under 38 C.F.R. § 3.303(d) by showing that the disease began during or was aggravated by service without regard to the statutory presumptions.  See Combee, 34 F.3d at 1043-44.  As discussed above, the Veteran is not entitled to service connection based on the first or third option because the Veteran's cancer began 30 years after service.  

The Veteran has been diagnosed with cancer of the larynx.  He served aboard the USS ORION.  In the Veteran's service treatment records (STRs) is a DD 1141 that shows exposure to radiation from July 26, 1977 to February 27, 1979 while aboard the USS ORION.  The medical evidence, including the private opinion discussed below, indicates that the Veteran had a 40-pack-year history of smoking.  The STRs also indicate that the Veteran smoked during service.

A radiation review memorandum from the Director of Radiation and Physical Exposures was provided in August 2010.  The Veteran was found to have been exposed to radiation during service and references the Veteran's DD Form 1141.  His accumulated total lifetime dose is 1.136 rem.  In assessing the relationship between the Veteran's dosage to his cancer, the memorandum provides the following analysis: "The Health Physics Society, in their position statement PS010-1, Radiation Risk in Perspective, revised in August of 2004, states that 'in accordance with current knowledge of radiation health risks, the Health Physics Society recommends against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources.'  The position statement goes on to say that 'there is substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or are nonexistent.'"  The memorandum concludes that since "the Veteran's occupational radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime, it is our opinion that it is unlikely that the Veteran's cancer of the larynx can be attributed to radiation exposure while in military service."

A memorandum from VA's Director of Compensation and Pension Service was provided in August 2010.  The memorandum recounted the discussion in the memorandum from the Director of Radiation and Physical Exposures.  The Director of Compensation and Pension Service concluded that "following our review of the evidence in its entirety, it is our opinion that there is no reasonable possibility that the Veteran's cancer of the larynx can be attributed to exposure to ionizing radiation during service."

In support of his claim, the Veteran provided medical opinions form several professionals.  "Dr. R.B.", a private physician, provided a report in August 2011.  Dr. R.B. noted that it "is clear that it is difficult to say what may have caused the cancer because of multiple risk factors to include smoking and radiation exposure.  Upon OSHA and EPA reports it is clear that the greater the exposure the more likely a chance it is to develop serious health problems and furthermore exposure over 5 REM magnifies this likelihood.  In an EPA study attached it is stated that, 'there is no firm basis for setting a safe level of exposure for effects.'  The EPA report, as well as all scientific reports, says that however small there is a connection between even low level radiation exposure and health concerns to include cancer.  In some reports it is a very slight increase and in others it is a moderate increase.  Therefore, I find it impossible to state that it is not at least as likely as not that even a low level of ionizing radiation could not have been a factor in carcinoma cells found in [the Veteran]."

In conclusion, Dr. R.B. opined that it is "as likely as not, that the ionizing radiation exposure suffered while on active duty has contributed adversely to the condition of squamous cell carcinoma of the vocal cord.  Though it is impossible to know with complete certainty to what extent it is responsible it is also impossible to say that this risk factor did not at least play a role in that medical condition."

The Veteran's private cancer doctor, "Dr. R.M." provided a short letter dated in February 2010 regarding the Veteran's cancer.  Dr. R.M. noted the Veteran's history of tobacco exposure and of occupational ionizing radiation exposure.  Dr. R.M. opined that it "is not possible to prove nor disprove that the radiation exposure had a direct or synergistic role in causing [the Veteran's] cancer of the larynx."  No further rationale is provided.

"Dr. K.A." from the Orlando VA Medical Center (VAMC) has treated the Veteran for several problems over the years.  He provided a short letter in support of the Veteran's claim in March 2010.  Dr. K.A. wrote that "it is as likely as not that cancer of his vocal cord is due to exposure of radiation in the military service."  No rationale is provided with this opinion.

The Board has also considered the Veteran's lay statements of record, to include his contention that his cancer is related to in-service ionizing radiation exposure.  Although lay persons are competent to provide opinions on some medical issues, the etiology of cancer falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1377.  Therefore, the Veteran is not considered competent (meaning medically qualified) to address the etiology of his cancer.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for the Veteran's cancer is not warranted, either under the provisions for claims based on exposure to ionizing radiation under 38 C.F.R. § 3.311 or on a direct or chronic presumptive basis.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of cancer of the larynx.  Moreover, the Veteran has not alleged that the disorder manifested in service or within one year thereafter.  In fact, the medical evidence reveals that the Veteran was not diagnosed with cancer of the larynx until 2009, which would have been nearly 3 decades following service.  In addition, the record does not reflect, and the Veteran does not otherwise contend, that he participated in a radiation-risk activity during service as defined under 38 C.F.R. § 3.309(d)(3).  As such, the presumptive provisions do not apply in this case.

The Board does acknowledge that the Veteran had exposure to ionizing radiation in service and that cancer of the larynx is considered a radiogenic disease.  Thus, the Veteran's case meets the requirements for consideration under the special development procedures for other radiogenic diseases, and such development was appropriately undertaken in this case.  38 C.F.R. § 3.311(b).  However, as noted above, the Director of Radiation and Physical Exposures provided an advisory medical opinion that determined that it was unlikely that the Veteran's cancer resulted from his exposure to ionizing radiation during service, which weighs against his claim.  Based on a review of this opinion and the entire record, the Director of Compensation and Pension Service issued an opinion that there was no reasonable possibility that the Veteran's cancer could be attributed to such exposure.  The Board finds that this opinion is entitled to substantial probative weight.

As discussed above, the Veteran has provided opinions from several doctors.  Drs. R.M. and K.A. offered no rationale for their opinions.  Under case law, a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record so that the Board will not have to rely on its own lay opinion to make a decision.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Because the opinions of Drs. R.M. and K.A. do not provide rationales, the opinions lack probative value.

Dr. R.B. opined that it is "as likely as not" that the ionizing radiation exposure "contributed adversely" to the Veteran's cancer.  His rationale is that "it is impossible to know with complete certainty" whether the ionization exposure was the cause or not.  He quotes studies by the EPA and OSHA.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, however, the information submitted is general in nature and does not relate to or specifically discuss the Veteran's case.  The Board has no reason to doubt the veracity of that information, but it does not establish that the Veteran's claimed conditions are etiologically related to in-service exposure to radiation.  Further, in quoting the EPA study, Dr. R.B. stresses that "however small there is a connection between even low level radiation exposure and health concerns to include cancer."  However, the EPA article has a chart indicating the health effects at corresponding levels of exposure, and the lowest exposure amount in the chart is 5 rem, an amount above the Veteran's level of exposure.

The Board affords greater probative weight to the detailed and reasoned VA opinion in this regard.  The VA opinion was based on a review of the record and the amount of radiation exposure.  The evidence indicates that the small amount the Veteran was exposed to is less likely than not related to the Veteran's cancer.  Thus, the Board finds that the VA opinion is entitled to more probative weight than Dr. R.B.'s opinion.

Based on the foregoing discussion, the Veteran is not entitled to service connection for cancer of the larynx.

Service Connection for a Cervical Spine Disorder

The Veteran claims that he injured his neck in service and that caused his current back disability.  Review of the Veteran's STRs show two complaints of neck pain.  First, on July 13, 1975, the Veteran complained of pain to the right side of his neck.  It was noted that the pain began on July 11, 1975 while he was performing "buttercup exercises."  The Veteran reported progressive pain and limited motion.  It was noted that he did not experience tingling or numbness.  He did report having a "funny feeling" in his arms.  The medical official reported that there was no swelling and no visual problems in the neck.  The right side was tense to palpation.  The neck was treated with analgesic balm, hot showers, and rest.  The impression was that the Veteran pulled a muscle in the right side of the neck.  On the following day, there is a note that the Veteran complained of "intermittent generalized headaches" and "some vertigo" upon ambulation.  He also experienced "severe muscle cramp" in the neck.  Upon evaluation, the neck was supple and there was limited discomfort to the right side of the neck.  The Veteran was given a neck collar.  

The next record of note is dated in December 1975.  The note explains that the Veteran had a "muscle strain in [the] neck while diving from a board."  Decreased range of motion was noted.  It was noted that there was "no physical trauma."  He was given a collar and told to treat his neck with ice.  There are no further entries that concern the Veteran's back or neck.

The report of a July 1977 physical examination included a normal clinical evaluation of all systems; no defects were noted.  On the accompanying Report of Medical History, the Veteran answered "no" to having a bone, joint or other deformity or recurrent back pain.  

The Veteran had a separation examination in February 1979.  The Veteran marked "no" to whether he ever had or currently had recurrent back pain.  He also wrote that he was "presently in good health and am taking no medications at this time."  Clinical evaluation of the head, face, neck and scalp resulted in normal findings.  There were also normal results for clinical evaluation of the spine.

Following service, there are no treatment records in the claims file dated earlier than 2001.  The claims file includes SSA records that show that the Veteran was awarded disability benefits beginning in April 2011 for back problems.  However, those records contain no etiology opinion regarding the Veteran's back condition.
The Veteran was afforded a VA examination April 2010.  The Veteran reported that he "was hit in [the] head at damage control school, during [a] simulation."  Ever since then he reported experiencing neck pain.  He stated he did not lose consciousness at the time of injury.

At the examination, the Veteran complained of chronic, mild, non-radiating neck pain.  He reported taking morphine sulfate for his low back pain, which helps with his neck pain as well.  Imaging studies showed that there is "severe spondylosis of the cervical spine with disk space narrowing C3/4 through C6/7."  The examiner diagnosed the Veteran with a cervical spine condition and opined that "spondylosis of the cervical spine is less likely as not (less than 50/50 probability) caused by or a result of military service."

The examiner provided the following rationale: "Based on review of all medical records available, history and exam today it is my medical opinion that this [Veteran's] spondylosis of the cervical spine is less likely as not caused by or a result of his military service.  He reports only one, relatively mild injury of his neck in the service; there is no documentation of this injury in his SMR.  All his life he worked as a carpenter for interior trimming and does a lot of working on crown moldings and ceilings which requires looking up [and] bending [his head] backwards...with his arms extended above his head, heavy lifting, which contributed to the development of his cervical spine spondylosis."

The Veteran has submitted several medical opinions in support of his claim.  Dr. R.B. provided a report dated in August 2011.  Dr. R.B. reported that the Veteran presented with chronic neck pain, which the Veteran reported began with an injury during service.  The Veteran reported that he has had neck pain since that time with progressive worsening.

Dr. R.B. noted the "gap" from military treatment to post-service treatment.  The Veteran stated he was able to manage symptoms with medication, but had progressive worsening over time until the condition could no longer be managed on his own and he sought medical treatment.  Dr. R.B. also asked about the Veteran's work history and reported that the Veteran's work "would at times make [his] neck condition worse but that it began [during service] and only worsened with [post-service] work."

Dr. R.B. noted that the Veteran currently "has decreased [range of motion], strength, and pain.  He is also having muscle spasms, tenderness to [the] c-spine region, and pain with bending / stooping / crawling / lifting.  He also has some pain that radiates down both arms which began approximately a year ago."  In conclusion, Dr. R.B. opined that it is "as likely as not, that the trauma sustained by the Veteran while on active duty has caused [his] current neck condition."

The Veteran has been receiving treatment from "Dr. K.A." at the Orlando VA Medical Center (VAMC).  In March 2010, Dr. K.A. diagnosed the Veteran with "degenerative disc disease of [the] lumbar and cervical spine."  Dr. K.A. reported that the Veteran "suffered from [a] neck sprain in the Navy" and opined that "it is as likely as not that the degenerative disc disease of [the] lumbar and cervical spine is due to neck sprain he sustained in the military service."  Dr. K.A. did not offer any rationale for his opinion.  In the various treatment records from the VAMC, Dr. K.A. does not offer any opinion on the etiology of the Veteran's neck or back.

There is no other medical evidence in the record to consider.  The Board also considered the lay statements of the Veteran and the statement from two lay persons provided in May 2010.  Although lay persons are competent to provide opinions on some medical issues, the spine disability at issue could have multiple etiologies and thus falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1377.  Therefore, the Veteran and the lay persons are not considered competent (meaning medically qualified) to address the etiology of the Veteran's spine.

Both of the statements from the Veteran's acquaintances describe how the Veteran's back condition has caused him pain and forced him to miss some work.  However, both individuals did not know the Veteran before 2000.  Therefore, they only described the Veteran's pain since that time.  

The Veteran testified at the Board hearing about his neck and back pain.  He testified that he has experienced pain since his accident in 1975.  He testified that he was injured during "damage control training."  He reported receiving treatment after that accident.  It is unclear whether this corresponds to the July 1975 or December 1975 treatment notes.  The Veteran testified that he received treatment 4 times for the neck.  When asked if the neck felt better after his first visit in service, the Veteran testified that "it didn't really bother me because I was young...  But I continually had trouble with my neck throughout my life."  Other than in service, the Veteran testified that he had no other injuries to his neck.  He also testified that he never sought any treatment for his neck or back until 2001 because he did not have insurance.

When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, more than 2 decades passed between service and the first documented complaint of neck or back pain.

In deciding this claim, Dr. K.A.'s opinion on etiology is of little probative value.  Under case law, a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record so that the Board will not have to rely on its own lay opinion to make a decision.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Because Dr. K.A.'s opinion did not provide a rationale, the opinion lacks probative value.  Similarly, Dr. R.B.'s opinion does not offer a rationale as to why "the trauma sustained by the Veteran while on active duty has caused [his] current neck condition."

At the hearing, the Veteran's representative pointed out that the VA examiner referenced only the complaint of neck pain in July 1975 and mistakenly said that was the only instance of reported neck pain in service.  The Board notes that there was a second complaint in December 1975.  However, the complaint was treated and there was no further follow-up complaints in the more than three years the Veteran remained in service.  An inservice examination conducted in July 1977 was silent for any pertinent complaints or defects and there was no complaint or diagnosis of any neck or spine problem at the separation examination in 1979.  For this reason, the Board finds that the VA examination was adequate despite not mentioning the December 1975 notation.

Further, the competent medical opinion provided in the VA examination report carries greater probative weight than the other medical opinions.  The VA opinion is based on the Veteran's reported history, a thorough examination, and a rationale based on the evidence.  The examiner found that there was no in-service injury that is related to his current problem and that his post-service employment "contributed to the development of his cervical spine spondylosis."  Therefore, the Veteran is not entitled to service connection for a cervical spine disorder.

IV.  Total Disability Rating Based on Unemployability

TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability rated at 60 percent or more; or as a result of two or more service-connected disabilities, provided at least one disability is rated at 40 percent or more, and there are additional service-connected disabilities to bring the combined rating to 70 percent or more.

The Veteran has no service-connected disabilities, therefore, he cannot qualify for a TDIU rating and, as a matter of law, the claim for a TDIU rating must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal of the issue of service connection for gastroesophageal reflex disease (GERD), claimed as abdominal pain is dismissed.

The appeal of the issue of service connection for a low back condition is dismissed.

Entitlement to service connection for cancer of the larynx, to include as a result of exposure to ionizing radiation, is denied.

Entitlement to service connection for a cervical spine disorder, claimed as a neck condition, is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.

____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


